DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed2/18/2021 have been fully considered but are moot based upon a new prior art rejection comprising Lee (US 2019/0033871)

Lee [0089] provides for one of ordinary skill in the art to contemplate “ ... comprises steering the vehicle to reach an intended destination ...”

The Examiner notes that automated steering and pathfinding is well known and conventional in the art as evidenced by the new prior art of record.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 7- 9 are rejected under 35 USC 103  as being unpatentable  over Chan (US 10,499,276) in view of Altinas (US 2020/0019455)  and  in further view of Lee (US 2019/0033871)
Regarding claim 1,    Chan discloses an apparatus, comprising:
 a first memory resource (Chan; Chan teaches a memory resource residing at a base station which supports applications and services over a wireless network to end devices;
see e.g. Column 11, Lines 20 – 21 “... multiple network resources (e.g., processor, memory, etc.) ...”
see e.g. Column 5, Lines 12 – 17 “ ... network 120 may include various network devices that provide various applications, services or other type of end device assets, such as servers (e.g. web application, cloud, etc.), mass storage devices, data center devices ...”
see e.g. Column 2, Lines 34 – 40 “... The network resource may be a physical resource (e.g. storage, transport, computation, etc.), a logical resource (e.g., a partition of a physical resource dedicated to a network device or shared between a set of network devices) ...” 
see e.g. Column 7, Lines 23 – 36 “ ... provide a network function according to  ... 3GPP ... each network device may include a communication interface that provides for the transmission and reception of data ...”
see e.g. Fig. 1 and Fig. 2A comprising a stationary radio access network see e.g. Column 3, Lines 49 – Column 4, Line 51)
a first processor coupled to the first memory resource (Chan; Chan teaches a first processor inherently coupled to the first processor to support conventional processing activities;
see e.g. Column 11, Lines 20 – 21 “... multiple network resources (e.g., processor, memory, etc.) ...”); and 
a wireless base station coupled to the first processor (Chan teaches a wireless base station is a network device which facilitates the applications/services detailed above and therefore is coupled to the first processor;
see e.g. Column 4, Lines 11 – 21 “... various types of network devices ... a base station ...” see e.g. Column 4, Line 52 – Column 5 , Line 3)
wherein the first memory resource, the first processor, and the base station are configured to enable formation of a memory pool between the first memory resource and a second memory resource at a vehicle responsive to a request to access the second memory resource from the first processor transmitted via the base station (Chan; Chan teaches a network slice (i.e. pool of resources) comprising memory that is formed by  first memory resource, the first processor, and the base station via a request and where a transportation vehicle contains the second memory resource;
see e.g. Column 2, Lines 51 – 66 “ ... the admission and congestion control service may improve resource utilization at an end device  ... the use of various resources (e.g. memory, processor, communication interface, radio resources, etc.) in relation to the end device ...”
see e.g. Column  15,  42 – 54 “ ... a request to perform access control barring for a congested network slice maybe received ... subsequent to the transmission of the request, the network device may receive the request”
see e.g. Column 15, Lines 25 – 31 “ ... reduce congestions ... determining whether a resource of the network device can be increased, increasing the resource of the network device” 
see e.g. Column 4, Line 52 – Column 5 , Line 3 “ ... higher user mobility (e.g. high speed train ... moving hot spots ...”
see e.g. Column 2, Lines 34 – 40 “... The network resource may be a physical resource (e.g. storage, transport, computation, etc.), a logical resource (e.g., a partition of a physical resource dedicated to a network device or shared between a set of network devices) ...” see e.g. Column 11, Lines 20 – 21 “... multiple network resources (e.g., processor, memory, etc.)
see e.g. Column 7, Lines 32 – 36, Column 8, Lines 15 -20, Column 9, Lines 8 – 16, Column 11, Lines 47 – 51)
Chan does not expressly disclose:
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality, wherein the automated functionality comprises steering the vehicle to reach an intended destination and the automated functionality is respectively performed by a plurality of vehicles that have access to the memory pool.

However in analogous art Altintas discloses:
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality, wherein the automated functionality is respectively performed by a plurality of vehicles that have access to the memory pool (Altintas; 
see e.g. Fig. 1B, Fig. 2B
see e.g. [0041] “ .. The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g., processing capacity, data storage space, memory space, communication bandwidth, etc) into a resource pool to collaboratively perform the functionalities of the temporal vehicular virtual server (TVVS) ..” see e.g. [0048], [00049])
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Altintas vehicular memory pool scheme. The motivation being the combined solution provides for increased computational ability between entities (e.g. vehicles).
Although Chan in view of Altintas provide for autonomous vehicles to collaborate together, Chan in view of Altintas does not address the well-known and conventional automated steering and path fnding schemes utilized by autonomous vehicles and therefore does not expressly disclose:
wherein the automated functionality comprises steering the vehicle to reach an intended destination
However in analogous art Lee discloses:
wherein the automated functionality comprises steering the vehicle to reach an intended destination (Lee;
see e.g. [0084] “... path finding engine 110 receiving way points 108. The way points 108 are received from any of a number of systems ... Such path data 114 is used by the automated driving system 200 to determined driving commands ... the driving commands 119 include steering commands ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Lee’s autonomous driving scheme. The motivation being the combined solution provides for increased efficiencies in providing autonomous vehicle ssytems.
Chan in view of Altintas and in further view of Lee disclose:
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality, wherein the automated functionality comprises steering the vehicle to reach an intended destination and the automated functionality is respectively performed by a plurality of vehicles that have access to the memory pool (The combined solution provides for automated functionality comprising automated steering and waypoints with vehicles that have access to memory pools detailed above)

Regarding claim 5, Chan in view of Altintas and in further view of Lee discloses the apparatus of claim 1, wherein the first memory resource, the second memory resource, and the base station are configured to enable performance of an operation directed by the first processor based upon processing of data shared between the first memory resource and the second memory resource (Chan; Chan teaches the endpoints are associated with applications and services comprising web and cloud applications, video/photo sharing which would inherently  require a generic operation  to be directed by the first processor based upon processing of data shared between the first memory resource and the second memory resource; see e.g. Column 4, Line 65 – Column 5, Line 17 “ ... network devices that provide various applications, services ... such as (servers (e.g. web, application, cloud, etc.) ... network devices ...”)

Regarding claim 7, Chan in view of Altintas  and in further view of Lee discloses the apparatus of claim 1, wherein the base station comprises a first radio frequency (RF) transceiver and the first processor (Chan; see e.g. Column 4, Lines 11 – 21 “ ... a base transceiver station (BTS) ...”).

Regarding claim 8, Chan in view of Altitntas  and in further view of Lee discloses  he apparatus of claim 7, wherein the transceiver and the base station are wirelessly coupled to a cloud processor to enable formation of a memory pool (Chan; Chan applications and services which are facilitated by the memory resources are readily integrated with cloud services which inherently utilize a cloud processor to perform conventional operations; 
see e.g. Column 12 – 17 “ ... network devices ... cloud ...” 
see e.g. Column 13, Lines 30 – 46 “ ... a network device may be implemented according to various computing architectures (e.g. in a cloud)  ... public/private cloud ...” 
see e.g. Column 1 “Lines 60 63 “ ... Network slicing may be implemented based on cloud technologies ...” see e.g. Column 4, Lines 11 - 21).

Regarding claim 9, Chan discloses a system, comprising:
a first memory resource coupled to a first processor at a vehicle (Chan; Chan teaches a vehicle (e.g. high speed train, moving hotspots) comprising a memory resource (i.e. first memory resource)) which in inherently coupled to a processor for conventional processor tasks to perform tasks and/or activities;
see e.g. Column 2, Lines 51 – 66 “ ... the admission and congestion control service may improve resource utilization at an end device  ... the use of various resources (e.g. memory, processor, communication interface, radio resources, etc.) in relation to the end device ...”
see e.g. Column 4, Line 52 – Column 5 , Line 3 “ ... higher user mobility (e.g. high speed train ... moving hot spots ...”
see e.g. Column 2, Lines 34 – 40 “... The network resource may be a physical resource (e.g. storage, transport, computation, etc.), a logical resource (e.g., a partition of a physical resource dedicated to a network device or shared between a set of network devices) ...” see e.g. Column 11, Lines 20 – 21 “... multiple network resources (e.g., processor, memory, etc.)); 
a second memory resource coupled to a second processor of an entity in a stationary radio access network (RAN) (Chan teaches  a network device(s)  (i.e. an entity) comprising a secondary memory resource and processor that are also coupled to a stationary RAN;
see e.g. Column 5, Lines 12 – 17 “ ... network 120 may include various network devices that provide various applications, services or other type of end device assets, such as servers (e.g. web application, cloud, etc.), mass storage devices, data center devices ...”
see e.g. Column 11, Lines 20 – 21 “... multiple network resources (e.g., processor, memory, etc.) ...”
see e.g. Column 2, Lines 34 – 40 “... The network resource may be a physical resource (e.g. storage, transport, computation, etc.), a logical resource (e.g., a partition of a physical resource dedicated to a network device or shared between a set of network devices) ...” 
Chan teaches networking infrastructure to provide a fixed (i.e. stationary) RAN facilitated by 3GPP; [The Examiner notes the Applications specification realizes the stationary RAN via 3GPP and/or fixed RAN]
see e.g. Column 7, Lines 23 – 36 “ ... provide a network function according to  ... 3GPP ... each network device may include a communication interface that provides for the transmission and reception of data ...”
see e.g. Fig. 1 and Fig. 2A comprising a stationary radio access network (see e.g. Column 3, Lines 49 – Column 4, Line 51); and
a base station coupled to the second processor of the stationary RAN and in wireless communication with the vehicle (Chan; Chan teaches a plurality of types of network devices comprising memory resources which include  a base station which is in communication with the vehicle platform detailed above; The Examiner notes the Applicant’s specification qualifies an entity as a base station;
see e.g. Column 4, Lines 11 – 21 “... various types of network devices ... a base station ...” see e.g. Column 4, Line 52 – Column 5 , Line 3
see e.g. Column 9, Lines 14 – 17 “Available resource 330 may be unused or reserve network resources ... available resource 330 may be used to increase end-to-end resources of a network slice”)
wherein the first memory resource, the second memory resource, and the base station are configured to enable formation of a memory pool between the first memory resource and the second memory resource responsive to a request to access the second memory resource via the base station (Chan, The fist memory resource, the second memory resource, and the base station facilitate the formation of shared resource (i.e. memory pool)  based upon a request to access the second memory resource;
see e.g. Column  15,  42 – 54 “ ... a request to perform access control barring for a congested network slice maybe received ... subsequent to the transmission of the request, the network device may receive the request”
see e.g. Column 15, Lines 25 – 31 “ ... reduce congestions ... determining whether a resource of the network device can be increased, increasing the resource of the network device” 
The Examiner notes that the resource comprises memory as detailed above).
Chan does not expressly disclose:
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality comprising steering the vehicle to reach an intended destination and the automated functionality, wherein the automated functionality is respectively performed by a plurality of vehicles that have access to the memory pool.
However in analogous art Altintas discloses:
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality, wherein the automated functionality is respectively performed by a plurality of vehicles that have access to the memory pool (Altintas; 
see e.g. Fig. 1B, Fig. 2B
see e.g. [0041] “ .. The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g., processing capacity, data storage space, memory space, communication bandwidth, etc) into a resource pool to collaboratively perform the functionalities of the temporal vehicular virtual server (TVVS) ..” see e.g. [0048], [00049])
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Altintas vehicular memory pool scheme. The motivation being the combined solution provides for increased computational ability between entities (e.g. vehicles).
Chan view of Altintas does not expressly disclose:
wherein the automated functionality comprises steering the vehicle to reach an intended destination
However in analogous art Lee discloses:
wherein the automated functionality comprises steering the vehicle to reach an intended destination (Lee;
see e.g. [0084] “... path finding engine 110 receiving way points 108. The way points 108 are received from any of a number of systems ... Such path data 114 is used by the automated driving system 200 to determined driving commands ... the driving commands 119 include steering commands ...”)

Chan in view of Altintas and in further view of Lee disclose:
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality comprising steering the vehicle to reach an intended destination and the automated functionality, wherein the automated functionality is respectively performed by a plurality of vehicles that have access to the memory pool (The combined solution provides for automated functionality comprising automated steering and waypoints with vehicles that have access to memory pools detailed above).
 Regarding claim 10, Chan in view of Altintas and in further view of Lee  disclose the system of claim 9, but Chan does not expressly disclose wherein the first processor or the second processor, or both, are configured to determine availability of either the first memory resource or the second memory resource based upon a workload being performed in a particular time period by the first memory resource or the second memory resource, or both.
However in analogous art Altintas discloses:
wherein the first processor or the second processor, or both, are configured to determine availability of either the first memory resource or the second memory resource based upon a workload being performed in a particular time period by the first memory resource or the second memory resource, or both (Altintas; 
see e.g. [0072] “The processing resources in the resource pool 251 may include ... data storage resource, memory resource ...”
see e.g. [0115] “ In block 904, the task manager 206 may estimate the available processing resources for the first TVVS ... the second checkpoint timestamp may be the second timestamp by which the computational tasks needs to be completed ...”
The Examiner has interpreted “computation task” in Altintas as a “workload”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Altintas task management scheme. The motivation being that the combined solution provides for increased efficiencies in utilizing resources from a resource pool.

Claim 1 is rejected under 35 USC 103 as being unpatentable over Adams (US 2007/0260822) in in view of OH (US 2007/0213101) and in further view of DUA (US 2014/002290) and in further view of Altintas  and in further view of Lee
Regarding claim 1, Adams discloses an apparatus, comprising: 
a first memory resource (see e.g. Fig. 1 illustrating Memory 116 acting as a first memory resource; see e.g. [0020] “Device 102 ... a memory 116 ...”);
a first processor coupled to the first memory resource (see e.g. Fig. 1 illustrating Processor 114 coupled to Memory 116 (i.e. first memory resource); see e.g. [0020] “ ... a memory 116 coupled to processor 114); and 
a wireless base station coupled to the first processor (Adam not expressly disclose Device 102 as a base station, however one of ordinary skill in the art is readily able to modify Device 102 as a wireless access point (i.e. wireless base station) without unexpected results as Adams teaches a technological environment comprising 802.11; see e.g.[0013] “ ... IEEE 802.11 ...”) ;
(Adams teaches the first device requests to access the second memory resource for the purposes of utilizing a second memory resource at another device (i.e. another apparatus) to offload portions of data residing at the first memory resource and  where the request is realized via communications; 
The Examiner notes the combination of the first memory resource (i.e. memory 116) and the second memory resource (i.e. memory 135) at the another apparatus is the equivalent of a memory pool;
The Examiner notes a second memory resource at a vehicle is contemplated by Adam’s mobile device which may travel and be attached by conventional means to a vehicle (i.e. truck, automobile, etc.)
see e.g. Fig. 1 illustrating Device 100 (i.e. another apparatus) comprising memory 126 (i.e. a second memory resource) which is able to wirelessly communicate with  device 102 (i.e. the apparatus) via the transceiver; 
see e.g. [0033] “At 202, device 102 asks device 104 how much unused storage capacity is in memory 126.  At 204 upon receiving the storage capacity information from device 103, device 102 determines the maximum amount of data it can send to device 104 for storage in memory 126. The request and the reply may be sent over wireless communication link 106 ...”
see e.g. [0029] “Memory 116 may store ... information 138 about data items or portions thereof that have been stored in device 104, and data items 135”).

a base station ( OH, OH teaches an access point (i.e. base station) which facilitates the formation of a memory pool to a network device comprising wireless communications;
see e.g. [0048] “ ... access point maintain a pool of preliminary memory 605A from which the access point may allocate additional memory to mobile devices ...”
see e.g. [0062] “ ... The access point assigns a buffer memory at  the access point for the mobile device ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams’ with OH’s base station The motivation being that the combined invention provides for one of ordinary skill in the art to provide an optimal network solution while distributing computing resources (i.e. memory). More importantly OH also proves that a base station is not only a network device for transmitting and receiving signal to devices in a wireless network, but is strategic in providing computational resources (e.g. memory) for other network devices. Hence one of ordinary skill in the art is readily able to apply OH’s technological blueprint or template to any technological environment where an optimal solution for the distribution of resources is needed.

As evidence of wireless devices affixed or mounted to a vehicle (as detailed above) DUA discloses:
wireless devices mounted to vehicles (DUA teaches a mobile device may be mounted on a vehicle; see e.g. [0006] “ ... The mobile device is mounted on a vehicle ...”)


Adams  does not expressly disclose:
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality, wherein the automated functionality comprises steering the vehicle to reach an intended destination and the automated functionality is respectively performed by a plurality of vehicles that have access to the memory pool.
However in analogous art Altintas discloses:
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality, wherein the automated functionality is respectively performed by a plurality of vehicles that have access to the memory pool (Altintas; 
see e.g. Fig. 1B, Fig. 2B
see e.g. [0041] “ .. The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g., processing capacity, data storage space, memory space, communication bandwidth, etc) into a resource pool to collaboratively perform the functionalities of the temporal vehicular virtual server (TVVS) ..” see e.g. [0048], [00049])
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams with Altintas vehicular memory pool scheme. The motivation being the combined solution provides for increased computational ability between entities (e.g. vehicles).
Adams in view of OH and in further view of DUA and in further view of Altintas does not expressly disclose:
wherein the automated functionality comprises steering the vehicle to reach an intended destination
However in analogous art Lee discloses:
wherein the automated functionality comprises steering the vehicle to reach an intended destination (Lee;
see e.g. [0084] “... path finding engine 110 receiving way points 108. The way points 108 are received from any of a number of systems ... Such path data 114 is used by the automated driving system 200 to determined driving commands ... the driving commands 119 include steering commands ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adam with Lee’s 
Adams in view of OH and in further view of DUA and in further view of Altintas and in further view of Lee disclose:
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality, wherein the automated functionality comprises steering the vehicle to reach an intended destination and the automated functionality is respectively performed by a plurality of vehicles that have access to the memory pool (The combined solution provides for automated functionality comprising automated steering and waypoints with vehicles that have access to memory pools detailed above)
Claims 15 – 20 and 22 – 23 are rejected under 35 USC 103 as being unpatentable over Altintas (US 2020/0019445) in view of YI (US 2019/0289489) and in further view of Lee
Regarding claim 15, Altintas discloses a method, comprising:
transmitting, via a base station coupled to a first processor coupled to a first memory resource, a request for data stored by a second memory resource at a vehicle to contribute to processing of a mission profile stored by the first memory resource (Altintas; Altintas teaches a local and/or centralized server communicatively coupled to 5g and Wi-Fi wireless infrastructure to realize a base station comprising a first memory resource and first processor to facilitate requests for data stored by a second memory resource at a vehicle in association with a computation profile (i.e. mission profile) stored by the first memory resource;
see e.g. Fig. 2B illustrating Local Server 107 and/or centralized server 101 comprising at least a processor and resource pool 254 which includes at least a first memory resource coupled to a 5g network (e.g. via  a base station))
see e.g. [0028] “The network 105 ... 802.11 ... 5G + network, WiFi .. the network 105 that couples to the centralized server(s) 101, the local server(s) 107, and/or the the TVVS(s) 109, it ahold be understood that the network 105 may in practice comprise any number of combination networks ...”
see e.g. Fig. 2B illustrating Resource Pool 252  which facilitates a second memory resources located at a  Temporal Vehicular Virtual Servers; see e.g. Fig. 1B
see e.g. [0052] “ ... the processing resource requirement may include a computation profile, the computation profile of the computation task may specify ... the amount of memory resource ... required to perform the execution of the computational task”
see e.g. Fig. 3 illustrating Step 312 “Transmit task request notification 312”);see e.g. [0066]); and
receiving, via the base station in response to the request, the data from the second memory resource to contribute to the processing of the mission profile (Altintas;
see e.g. [0052] “ ... the processing resource requirement may include a computation profile, the computation profile of the computation task may specify ... the amount of memory resource ... required to perform the execution of the computational task” 
see e.g. Fig. 3 Step 320 “Execute computational task”
see e.g. [0048] “ ...processing operation include ... data storing operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities ...” see e.g. [0049] “ ... a computational task performed by the TVVS 109 may include receiving road scene images captured by first vehicle platforms 103 ... processing the road scene images  ... storing the dynamic map of the road segment in the virtual data store 128 for alter retrieval upon request of other entities ... data storing operations ...”
The Examiner notes the communication unit 112 explicitly taught by Altintas is readily able to serve as an access point (i.e. equivalent to a base station) as Altintas teaches an environment comprising Wi-Fi and/or 5G embedded implemented on a plurality of types of vehicle platform;).
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality, wherein the automated functionality is respectively performed by a plurality of vehicles that have access to the memory pool (Altintas; 
see e.g. Fig. 1B, Fig. 2B
see e.g. [0041] “ .. The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g., processing capacity, data storage space, memory space, communication bandwidth, etc) into a resource pool to collaboratively perform the functionalities of the temporal vehicular virtual server (TVVS) ..” see e.g. [0048], [00049])

As evidence of a base station facilitating communications and also acting a server for processing tasks, YI in analogous art discloses:
( YI; YI teaches a processing server also providing the role of a base station
see e.g. [0055] “ ... a base station ... a BS generally refers to a fixed station ... The BS may be referred to as an advanced base station (ABS), a node- (NB), an evolved node-B (eNB), a base transceiver system (BTS), an access point (AP), a processing server (PS)  ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with YI’s base station The motivation being that the combined invention provides for one of ordinary skill in the art to provide an optimal network solution at Altinta’s local and central server by simultaneously utilizing the server as base station. Hence any of the vehicle platforms taught by Altintas (see e.g. Altintas [0029] “... vehicle platform ... vehicle, automobile, a bus, a boat, a plane  ... a robot ...) are readily able to transmit and receive data to the base station comprising processing resources.
Altintas in view of YI does not expressly disclose:
automated functionality comprising steering the vehicle to reach an intended destination
However in analogous art Lee discloses:
the automated functionality comprises steering the vehicle to reach an intended destination (Lee;
see e.g. [0084] “... path finding engine 110 receiving way points 108. The way points 108 are received from any of a number of systems ... Such path data 114 is used by the automated driving system 200 to determined driving commands ... the driving commands 119 include steering commands ...”)

Altintas in view of YI and in further view of Lee disclose:
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality comprising steering the vehicle to reach an intended destination, wherein the automated functionality comprises steering the vehicle to reach an intended destination and the automated functionality, wherein  is respectively performed by a plurality of vehicles that have access to the memory pool (The combined solution provides for automated functionality comprising automated steering and waypoints with vehicles that have access to memory pools detailed above)


Regarding claim 16, Altintas in view of YI  and in further view of Lee discloses the method of claim 15, further comprising: 
wherein data wirelessly accessed from each of the additional memory resources to contribute to the processing of the mission profile (Altintas;
see e.g. [0052] “ ... the processing resource requirement may include a computation profile, the computation profile of the computation task may specify ... the amount of memory resource ... required to perform the execution of the computational task”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with YI’s base station The motivation being that the combined invention provides for one of ordinary skill in the art to provide an optimal network solution at Altinta’s local and central server by simultaneously utilizing the server as base station. Hence any of the vehicle platforms taught by Altintas (see e.g. Altintas [0029] “... vehicle platform ... vehicle, automobile, a bus, a boat, a plane  ... a robot ...) are readily able to transmit and receive data to the base station comprising processing resources. 
Regarding claim 17, Altintas in view of YI  and in further view of Lee discloses the method of claim 15, further comprising performing the mission profile based at least in part on processing of stored instructions at the first memory resource and the data transmitted from the vehicle (Altintas; Altintas teaches a task executor which defines task metadata, description, and metrics (i.e. instructions) associated with the first memory resource and data from the vehicle;
see e.g. [0081] “ ... the local manager server 107, the task executor 208 may analyze the computation tasks to determine task metadata and the task description ...”
see e.g. [0082] “ ... the task executor 208 ... specify task priority metric ...”
Per independent claim 15 the computation profile (i.e. mission profile) influences the operations between the first and second memory resource).

Regarding claim 18, Altintas in view of YI disclose the method of claim 15, further comprising forming a memory pool responsive to determination that data stored by the second  (Altintas; see Fig. 2B comprising distributed resource pools 252 amongst vehicles illustrated in Fig. 1B
see e.g. [0139] “ ... the quality of service can be improved, especially for time-sensitive and safety –critical computational tasks such as traffic situation detection, lane departure warning, emergency braking, etc.”).
Regarding claim 19, Altintas in view of YI and in further view of Lee discloses the method of claim 18, further comprising:
determining that data available from the second memory resource is capable of enabling the improved elapsed time or safety of the performance based on (Altintas;
see e.g. Step 302 “Monitor available processing resources” in Fig. 3
see e.g. Step 306 “Process Resource availability status” in Fig. 3
see e.g. [0139] “ ... the quality of service can be improved, especially for time-sensitive and safety –critical computational tasks such as traffic situation detection, lane departure warning, emergency braking, etc.”)
determination that the second memory resource stores data representing at least one of mapping, imaging, or classifying, or any combination thereof, of objects associated with an intended transit route of the previously stored mission profile (Altintas;  Altintas teaches road scene imaging (i.e. imaging);
see e.g. [0048] “ ...processing operation include ... data storing operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities ...” see e.g. [0049] “ ... a computational task performed by the TVVS 109 may include receiving road scene images captured by first vehicle platforms 103 ... processing the road scene images  ... storing the dynamic map of the road segment in the virtual data store 128 for alter retrieval upon request of other entities ... data storing operations ...”; and
forming the memory pool to wirelessly transmit, from the second memory resource to the first memory resource, at least one of correspondingly mapped, imaged, or classified data, or any combination thereof, to enable processing of an improved mission profile relative to the previously stored mission profile (Altintas; see Fig. 2B comprising distributed resource pools 252 amongst vehicles illustrated in Fig. 1B performing imaging operation described above; see e.g. [0048]
Altintas teaches dynamic adaption of processing of resources which equates to an improved mission profile relative to the previously stored mission profile;
see e.g. [00098] “ ... the task manager 206 may update the processing resource requirement of the computation task ...”
see e.g. [0083] “ ... the computation profile of the computational task may specify ... the amount of memory resource ...”
see e.g. [0100] “ ... advantageous , because the new TVVS 109 can be dynamically established as the execution of the computational task requires and me be adapted to the processing resource requirement of the computational task”);
 see e.g. Fig. 3 Step 320 “Execute computational task”).

Regarding claim 20, claim 20 is the corresponding method claim of system claim 15; therefore it is rejected under the same rationale.

Regarding claim 22, claim 22 is the corresponding method claim of system claim 17; therefore it is rejected under the same rationale. 

Regarding claim 23, claim 23 is the corresponding method claim of system claim 18; therefore it is rejected under the same rationale.

Claim 15 is rejected under 35 USC 103 as being anticipated by Altintas (US 2020/0019445) in view of OH  (US 2007/0213101)
Regarding claim 15, Altintas discloses a method, comprising:
transmitting, via a base station coupled to a first processor coupled to a first memory resource, a request for data stored by a second memory resource at a vehicle to contribute to processing of a mission profile stored by the first memory resource (Altintas; Altintas teaches a local and/or centralized server communicatively coupled to 5g and Wi-Fi wireless infrastructure to realize a base station comprising a first memory resource and first processor to facilitate requests for data stored by a second memory resource at a vehicle in association with a computation profile (i.e. mission profile) stored by the first memory resource;
see e.g. Fig. 2B illustrating Local Server 107 and/or centralized server 101 comprising at least a processor and resource pool 254 which includes at least a first memory resource coupled to a 5g network (e.g. via  a base station))
see e.g. [0028] “The network 105 ... 802.11 ... 5G + network, WiFi .. the network 105 that couples to the centralized server(s) 101, the local server(s) 107, and/or the the TVVS(s) 109, it ahold be understood that the network 105 may in practice comprise any number of combination networks ...”
see e.g. Fig. 2B illustrating Resource Pool 252  which facilitates a second memory resources located at a  Temporal Vehicular Virtual Servers; see e.g. Fig. 1B
see e.g. [0052] “ ... the processing resource requirement may include a computation profile, the computation profile of the computation task may specify ... the amount of memory resource ... required to perform the execution of the computational task”
see e.g. Fig. 3 illustrating Step 312 “Transmit task request notification 312”);see e.g. [0066]); and
receiving, via the base station in response to the request, the data from the second memory resource to contribute to the processing of the mission profile (Altintas;
see e.g. [0052] “ ... the processing resource requirement may include a computation profile, the computation profile of the computation task may specify ... the amount of memory resource ... required to perform the execution of the computational task” 
see e.g. Fig. 3 Step 320 “Execute computational task”
see e.g. [0048] “ ...processing operation include ... data storing operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities ...” see e.g. [0049] “ ... a computational task performed by the TVVS 109 may include receiving road scene images captured by first vehicle platforms 103 ... processing the road scene images  ... storing the dynamic map of the road segment in the virtual data store 128 for alter retrieval upon request of other entities ... data storing operations ...”
The Examiner notes the communication unit 112 explicitly taught by Altintas is readily able to serve as an access point (i.e. equivalent to a base station) as Altintas teaches an environment comprising Wi-Fi and/or 5G embedded implemented on a plurality of types of vehicle platform;).
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality, wherein the automated functionality is respectively performed by a plurality of vehicles that have access to the memory pool (Altintas; 
see e.g. Fig. 1B, Fig. 2B
see e.g. [0041] “ .. The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g., processing capacity, data storage space, memory space, communication bandwidth, etc) into a resource pool to collaboratively perform the functionalities of the temporal vehicular virtual server (TVVS) ..” see e.g. [0048], [00049])

As evidence of a base station facilitating communications, OH in analogous art discloses:
transmitting, via a base station and receiving via base station ( OH, OH teaches an access point (i.e. base station) which facilitates the formation of a memory pool to a network device comprising wireless communications;
see e.g. [0048] “ ... access point maintain a pool of preliminary memory 605A from which the access point may allocate additional memory to mobile devices ...”
see e.g. [0062] “ ... The access point assigns a buffer memory at  the access point for the mobile device ...”)
but is strategic in providing computational resources (e.g. memory) for other network devices. Hence one of ordinary skill in the art is readily able to apply OH’s technological blueprint or template to any technological environment where an optimal solution for the distribution of resources is needed.
Altintas in view of OH does not expressly disclose:
automated functionality comprising steering the vehicle to reach an intended destination
However in analogous art Lee discloses:
the automated functionality comprises steering the vehicle to reach an intended destination (Lee;
see e.g. [0084] “... path finding engine 110 receiving way points 108. The way points 108 are received from any of a number of systems ... Such path data 114 is used by the automated driving system 200 to determined driving commands ... the driving commands 119 include steering commands ...”)

Altintas in view of OH and in further view of Lee disclose:
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality comprising steering the vehicle to reach an intended destination, wherein the automated functionality comprises steering the vehicle to reach an intended destination and the automated functionality, wherein  is respectively performed by a plurality of vehicles that have access to the memory pool (The combined solution provides for automated functionality comprising automated steering and waypoints with vehicles that have access to memory pools detailed above)


Claims 2 and 6 are rejected under 35 USC 103 as being unpatentable over Chan in view of Altintas and in further view of Lee and in further view of Abadi (US 2018/0019934)
Regarding claim 2, Chan in view of Altintas  and in further view of Lee discloses the apparatus of claim 1, but Chan does not expressly disclose further configured to transmit via the base station additional data from the first memory resource to the vehicle responsive to another request from the vehicle or a network management device.
However in analogous art Abadi discloses:
(Abadi; Abadi teaches tracking and/or managing particular data items associated with a dataset between two distinct endpoints where the managing may result in transmitting additional data to an endpoint (e.g. vehicle) based on the state of the data between the two endpoints;
see e.g. [0054] “  ... assure correctness of data received .. from  ... a network processing node, a service and/or the like ... closely related data items are updated between  communication sessions ... The closely related data items may be associated with a dataset ... tracking and/or managing  of the associated data items ... determine proper reception of updated values for all the associated data items ... synchronization of the data set ...”
see e.g. [0058] “ ... data integrity module 220 requesting (fetching) ....”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Abidi’s dataset management scheme. The motivation being the combined solution provides for Chan not only to distribute memory resources by improve the efficiency of data stored in the distributed memory resources.
Chan in view of Altintas  and in further view of Lee and in further view of Abidi disclose:
further configured to transmit via the base station additional data from the first memory resource to the vehicle responsive to another request from the vehicle or a network management device (The combined invention provides for applying Abidi’s data management scheme between Chan’s endpoints comprising memory resources to facilitate the additional transmittal of additional data).



Regarding claim 6, Chan in view of Altintas and in further view of Lee discloses the apparatus of claim 5, wherein:
the performance of the operation by the first processor is enabled based upon processing of data values shared by a second processor coupled to the second memory resource (Per dependent claim 5 processors at both memory resources are readily able to perform generic operations per the applications and/or services); 
Chan does not expressly disclose:
 the data values shared by the second processor include at least one data value different from data values previously stored by the first memory resource.
	However in analogous art Abidi discloses:
the data values shared include at least one data value different from data values previously stored (Abadi; Abadi teaches tracking and/or managing particular data items associated with a dataset between two distinct endpoints where the managing may result in transmitting additional data to an endpoint (e.g. vehicle) based on the state of the data between the two endpoints;
see e.g. [0054] “  ... assure correctness of data received .. from  ... a network processing node, a service and/or the like ... closely related data items are updated between  communication sessions ... The closely related data items may be associated with a dataset ... tracking and/or managing  of the associated data items ... determine proper reception of updated values for all the associated data items ... synchronization of the data set ...”
see e.g. [0058] “ ... data integrity module 220 requesting (fetching) ....”)

Chan in view of Altintas and in further view of Lee and  in  further view of Abidi discloses:
the data values shared by the second processor include at least one data value different from data values previously stored by the first memory resource (The combined solution provides for sharing data that is update between the memory resources via Abidi’s data management scheme).

Claims 3 and 4 are rejected under 35 USC 103 as being unpatentable over Chan in view of Altintas and in further view of Lee and in further view of Burton (US 2008/0172276) and in further view of Connolly (US 8,214,619) and in further view of Zamsky (US 2020/0034054)

Regarding claim 3, Chan in view of Altintas  and in further view of Lee discloses the apparatus of claim 1, further comprising a controller configured to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource to which data is to be shared by being received, via the base station, from the second memory resource.
However in analogous art Burton discloses:
prioritization of requested data (Burton;
see e.g. [0061] “ ... request module 230  ... the request dataset may prioritize the requests by a number of request, a type of request ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Burton’s prioritization request scheme. The motivation being that the combined solution provides for increased efficiencies of transferring data between endpoints via prioritizing particular datasets.
Chan in view of Altintas  and in further view of Lee and in view of Burton does not address segmenting memory into sub channels, feeds, or devices and therefore does not expressly disclose:
to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource to which data is to be shared by being received, via the base station, from the second memory resource.
	However Connolly discloses:
a particular memory device of the first memory resource (Connolly; Connolly teaches memory may be divided into sub channels or devices  which may be individually managed and therefore providing one of ordinary skill in the art the ability to implement segment a memory device into conventional memory array, memory channels, memory banks, etc.);
see e.g. Fig. 3 Step 505, 510, 520
see e.g. Column 14, Lines 6 – 8 “At 520, a determination is made whether the mobile device to update the amount of memory allocated to the channel”
see e.g. Fig. 1 illustrating Memory 111 subdivided into multiple feeds (156); see e.g. Column 5, Lines 24 - 31);

Chan in view of Altintas  and in further view of Lee and in further view of Burton and in further view of Connolly disclose:
to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource to which data is to be shared by being received, via the base station, from the second memory resource (The combined invention provides for the requesting of data between two entities (i.e. memory resources) that are readily able to be prioritized and where the data may reside in memory devices of a memory resource).
As evidence of a physical  memory bank, channel, and/or array detailed above,  Zamsky discloses:
physical memory banks (Zamsky; 
see e.g. Fig. 1, Fig. 4, Steps 402, 404, 406
see e.g. Claim 7 “ ... memory controller determines the configuration of a set of banks ... remaining banks of set of banks as content data banks storing content data ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Zamsky’s memory array/bank in order to realize physical memory devices comprising content.
Regarding claim 4, Chan in view of Altintas  and in further view of Lee discloses  the apparatus of claim 1, further comprising a he first memory resource from which data is to be shared by being transmitted, via the base station, to a second processor coupled to the second (Chan; Per independent claim 1 data is shared via the first memory resource and the second memory resource and facilitated by the base station as a result of the execution of applications and services between performed and/or executed by devices comprising the first and second memory resource; 
see e.g. Column 4, Line 55 – Column 5, Line 15; see e.g. Fig. 3A, 3B)
Although Chan teaches prioritizing applications, Chan does not explicitly teach conventional prioritization of data and memory banks or arrays of a memory resource and therefore does not expressly disclose:
controller configured to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource from which data is to be shared by being transmitted, via the base station, to a second processor coupled to the second memory resource.
However in analogous art Burton discloses:
prioritization of requested data (Burton;
see e.g. [0061] “ ... request module 230  ... the request dataset may prioritize the requests by a number of request, a type of request ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Burton’s prioritization request scheme. The motivation being that the combined solution provides for increased efficiencies of transferring data between endpoints via prioritizing particular datasets.

Chan in view of Altintas  and in further view of Lee and in further view of Burton does not expressly disclose:

However Connolly discloses:
a particular memory device of the first memory resource (Connolly; Connolly teaches memory may be divided into sub channels or devices  which may be individually managed and therefore providing one of ordinary skill in the art the ability to implement segment a memory device into conventional memory array, memory channels, memory banks, etc.);
see e.g. Fig. 3 Step 505, 510, 520
see e.g. Column 14, Lines 6 – 8 “At 520, a determination is made whether the mobile device to update the amount of memory allocated to the channel”
see e.g. Fig. 1 illustrating Memory 111 subdivided into multiple feeds (156); see e.g. Column 5, Lines 24 - 31);
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Connolly’s scheme of partitioning memory into control sub-devices. The motivation being the combined solution provides for increased efficiencies in managing memory resources.
Chan in view of Altintas  and in further view of Lee and in further view of Burton and in further view of Connolly disclose:
controller configured to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource from which data is to be shared by being transmitted, via the base station, to a second processor coupled to the second (The combined invention provides for the prioritization of request device with respect to a particular memory channel (i.e. memory device) that will be shared over the network to a second processor coupled to the second memory resource)
As evidence of a physical memory bank, channel, and/or array detailed above,  Zamsky discloses:
physical memory banks (Zamsky; 
see e.g. Fig. 1, Fig. 4, Steps 402, 404, 406
see e.g. Claim 7 “ ... memory controller determines the configuration of a set of banks ... remaining banks of set of banks as content data banks storing content data ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Zamsky’s memory array/bank in order to realize physical memory devices comprising content.

Claims 3 and 4 are rejected under 35 USC 103 as being unpatentable over Chan in view of Altintas and in further view of Lee  and in further view of Burton (US 2008/0172276) and in further view of Connolly (US 8,214,619) and in further view of Durbhakula (US 2018/0329839)
Regarding claim 3, Chan in view of Altintas and in further view of Lee discloses the apparatus of claim 1, further comprising a controller configured to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource to which data is to be shared by being received, via the base station, from the second memory resource.
However in analogous art Burton discloses:
prioritization of requested data (Burton;
see e.g. [0061] “ ... request module 230  ... the request dataset may prioritize the requests by a number of request, a type of request ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Burton’s prioritization request scheme. The motivation being that the combined solution provides for increased efficiencies of transferring data between endpoints via prioritizing particular datasets.
Chan in view of Altintas and in further view of Lee and in further view of Burton does not address segmenting memory into sub channels, feeds, or devices and therefore does not expressly disclose:
to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource to which data is to be shared by being received, via the base station, from the second memory resource.
	However Connolly discloses:
a particular memory device of the first memory resource (Connolly; Connolly teaches memory may be divided into sub channels or devices  which may be individually managed and therefore providing one of ordinary skill in the art the ability to implement segment a memory device into conventional memory array, memory channels, memory banks, etc.);
see e.g. Fig. 3 Step 505, 510, 520
see e.g. Column 14, Lines 6 – 8 “At 520, a determination is made whether the mobile device to update the amount of memory allocated to the channel”
see e.g. Fig. 1 illustrating Memory 111 subdivided into multiple feeds (156); see e.g. Column 5, Lines 24 - 31);

Chan in view of Altintas and in further view of Lee and in further view of Burton and in further view of Connolly disclose:
to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource to which data is to be shared by being received, via the base station, from the second memory resource (The combined invention provides for the requesting of data between two entities (i.e. memory resources) that are readily able to be prioritized and where the data may reside in memory devices of a memory resource).
As evidence of a physical  memory bank, channel, and/or array detailed above,  Durbhakula discloses:
physical memory banks (Durbhakula; Durbhakula teaches semiconductor and/or System on Chip (Soc) infrastructure comprising  network switches which provide access to  memory banks (i.e. memory channel);
see e.g. [0005] “ ... The memory requests are passed through a network of switches for receipt  by a plurality oif memory controllers coupled to the network switches and the plurality of memory banks ...”
see e.g. [0025] “NoC 100 may include memory controllers 103, memory banks 104, network of switches 102, data processing devices 105, and a network controller 101 ...” see e.g. [0026]
see e.g.  [0095] “ ... network of switches 102 ...  a path taken through network of switches 102 to a particular memory controller and in turn a particular memory bank or particular memory banks ... directing of upstream traffic from memory controllers is known ...”) and
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Durbhakukla switching, memory controller, and memory bank infrastructure. The motivation being that the combined solution provides for increased efficiencies in transmitting and receiving content explicitly taught by Chan.
Regarding claim 4, Chan in view of Altintas  and in further view of Lee discloses  the apparatus of claim 1, further comprising a he first memory resource from which data is to be shared by being transmitted, via the base station, to a second processor coupled to the second memory resource (Chan; Per independent claim 1 data is shared via the first memory resource and the second memory resource and facilitated by the base station as a result of the execution of applications and services between performed and/or executed by devices comprising the first and second memory resource; 
see e.g. Column 4, Line 55 – Column 5, Line 15; see e.g. Fig. 3A, 3B)
Although Chan teaches prioritizing applications, Chan does not explicitly teach conventional prioritization of data and memory banks or arrays of a memory resource and therefore does not expressly disclose:
controller configured to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource from which data is to be shared by being transmitted, via the base station, to a second processor coupled to the second memory resource.
However in analogous art Burton discloses:
(Burton;
see e.g. [0061] “ ... request module 230  ... the request dataset may prioritize the requests by a number of request, a type of request ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Burton’s prioritization request scheme. The motivation being that the combined solution provides for increased efficiencies of transferring data between endpoints via prioritizing particular datasets.

Chan in view of Altintas and in further view of Lee and in further view of Burton does not expressly disclose:
controller configured to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource from which data is to be shared by being transmitted, via the base station, to a second processor coupled to the second memory resource.
However Connolly discloses:
a particular memory device of the first memory resource (Connolly; Connolly teaches memory may be divided into sub channels or devices  which may be individually managed and therefore providing one of ordinary skill in the art the ability to implement segment a memory device into conventional memory array, memory channels, memory banks, etc.);
see e.g. Fig. 3 Step 505, 510, 520
see e.g. Column 14, Lines 6 – 8 “At 520, a determination is made whether the mobile device to update the amount of memory allocated to the channel”
see e.g. Fig. 1 illustrating Memory 111 subdivided into multiple feeds (156); see e.g. Column 5, Lines 24 - 31);
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Connolly’s scheme of partitioning memory into control sub-devices. The motivation being the combined solution provides for increased efficiencies in managing memory resources.
Chan in view of Altintas and in further view of Lee  and in further view of Burton and in further view of Connolly disclose:
controller configured to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource from which data is to be shared by being transmitted, via the base station, to a second processor coupled to the second memory resource (The combined invention provides for the prioritization of request device with respect to a particular memory channel (i.e. memory device) that will be shared over the network to a second processor coupled to the second memory resource)
As evidence of a physical memory bank, channel, and/or array detailed above,  Durbhakula discloses:
physical memory banks (Durbhakula; Durbhakula teaches semiconductor and/or System on Chip (Soc) infrastructure comprising  network switches which provide access to  memory banks (i.e. memory channel);
see e.g. [0005] “ ... The memory requests are passed through a network of switches for receipt  by a plurality oif memory controllers coupled to the network switches and the plurality of memory banks ...”
see e.g. [0025] “NoC 100 may include memory controllers 103, memory banks 104, network of switches 102, data processing devices 105, and a network controller 101 ...” see e.g. [0026]
see e.g.  [0095] “ ... network of switches 102 ...  a path taken through network of switches 102 to a particular memory controller and in turn a particular memory bank or particular memory banks ... directing of upstream traffic from memory controllers is known ...”) and
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Durbhakukla switching, memory controller, and memory bank infrastructure. The motivation being that the combined solution provides for increased efficiencies in transmitting and receiving content explicitly taught by Chan.



Claims 11 and 12 are rejected under 35 USC 103 as being unpatentable over Chan in view of Altintas and in further view of Lee and in further view of Bruner (US 2019/0354506)

Regarding claim 11, although Chan in view of Altintas and in further view of Lee discloses the system of claim 9, further comprising a controller configured to contribute to formation, by being wirelessly coupled to the base station, of the memory pool (Chan; see e.g. Fig. 2G illustrating Admission and Congestion Control System 130 in association with Analyzes State Information 272) , Chan strongly suggests but does  not expressly disclose to share data responsive to determination that the data stored by an available second memory resource corresponds to data stored by an available first memory resource

 (Bruner; Bruner teaches a data transfer scheme of transferring a dataset from one memory resource to another memory resource in order that the dataset can be utilized within a local context. Hence it is inherent that the data can determined to be stored after being transferred as a subsequent step of using the data at it an alternative location (i.e. available second memory
see e.g. Steps 715, 720, 725 in Fig. 700; see e.g. [0034] “ ... the mobile local and remote computing devices negotiate terms under which the mobile computing device can access remotely stored data that is stored or otherwise under the control of the remote computing device ... preset access credentials or be authenticated to access data from the remote memory ... QoS ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art to modify Chan with Bruner’s dataset transferring scheme. The motivation being the combined solution provides ford Chan’s system to not only distribute resources but also manage and track the transfer of particular datasets resulting in the ability to validate synchronized data between two memory resources.
Regarding claim 12,   Chan in view of Altintas and in further view of Lee and in further view of Bruner disclose the system of claim 11, wherein:
the controller is further configured to contribute to transmission, via the wirelessly coupled base station, of the data from the available second memory resource to a corresponding first memory resource (The combined invention provides for Chan’s controller to facilitate (i.e. contribute) between memory resources per Bruner’s dataset transferring scheme); and
(The combined invention provides for the transferring of the dataset Per Bruner’s data transfer scheme utilizing the radio access network comprising the wireless coupled base station explicitly taught by Chan as detailed in independent claim 9)
Therefore it would have been prima facie obvious to one of ordinary skill in the art to modify Chan with Bruner’s dataset transferring scheme. The motivation being the combined solution provides ford Chan’s system to not only distribute resources but also manage and track the transfer of particular datasets resulting in the ability to validate synchronized data between two memory resources.

Claims 13 and 14 are rejected under 35 USC 103 as being unpatentable over Chan in view of Altintas and in further view of Lee  and in further view of Durbhakula (US 2018/0329839)
Regarding claim 13, Chan in view of Altinta and in further view of Lee  discloses the system of claim 9, but Chan does not expressly disclose further comprising:
the first processor or the second processor selectably coupled to a plurality of switches for a corresponding plurality of channels of the respective first memory resource or the respective second memory resource; and
a controller configured to select, responsive to selective activation of a particular switch, which particular channel is enabled to:
transmit, via the RAN selectably coupled to the particular channel, data stored in memory of the particular channel responsive to a request received, via the base station, from the first processor or the second processor; and

	However in analogous art Altintas discloses:
transmit, via the RAN data responsive to a request received, via the base station, from the first processor or the second processor (Altintas; Altintas teaches vehicle platforms in communication with a local and/or central server via 5g (e.g. a base station) which implements a a request to facilitate the transferring of data between first and second memory resources;
see e.g. Fig. 3 illustrating Step 312 “Transmit task request notification 312”);see e.g. [0066];
see e.g. Fig. 2B illustrating Local Server 107 and/or centralized server 101 comprising at least a processor and resource pool 254 which includes at least a first memory resource coupled to a 5g network (e.g. via  a base station)
see e.g. [0048] “ ...processing operation include ... data storing operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities ...”
receive, via the RAN data from the second memory resource to be stored in the memory responsive to the request transmitted from the first processor or data from the first memory resource to be stored in the memory responsive to the request transmitted from the second processor (Altintas teaches in response to the request data may be transferred between memory resources.
 see e.g. [0049] “ ... a computational task performed by the TVVS 109 may include receiving road scene images captured by first vehicle platforms 103 ... processing the road scene images  ... storing the dynamic map of the road segment in the virtual data store 128 for alter retrieval upon request of other entities ... data storing operations ...”)
Therefore it would have been primary facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Altintas distributed resource and processing environment comprising vehicles and local/central servers supported by 5g and wireless infrastructure. The motivation being that the combined solution provides leveraging distributed resources resulting in the increased efficiencies of performing task and workloads.
Chan in view of Altintas and in further view of Lee does not express segmenting memory into channels and/or banks and therefore does not expressly disclose:
		the first processor or the second processor selectably coupled to a plurality of switches for a corresponding plurality of channels of the respective first memory resource or the respective second memory resource; and
a controller configured to select, responsive to selective activation of a particular switch, which particular channel is enabled to:
transmit, via the RAN selectably coupled to the particular channel, data stored in memory of the particular channel responsive to a request received, via the base station, from the first processor or the second processor; and
receive, via the RAN selectably coupled to the particular channel, data from the second memory resource to be stored in the memory of the particular channel responsive to the request transmitted from the first processor or data from the first memory resource to be stored 
However in analogous art Durbhakula discloses:
a plurality of switches for a corresponding plurality of channels of the respective first memory resource or the respective second memory resource (Durbhakula; Durbhakula teaches semiconductor and/or System on Chip (Soc) infrastructure comprising  network switches which provide access to  memory banks (i.e. memory channel);
see e.g. [0005] “ ... The memory requests are passed through a network of switches for receipt  by a plurality oif memory controllers coupled to the network switches and the plurality of memory banks ...”
see e.g. [0025] “NoC 100 may include memory controllers 103, memory banks 104, network of switches 102, data processing devices 105, and a network controller 101 ...” see e.g. [0026]
see e.g.  [0095] “ ... network of switches 102 ...  a path taken through network of switches 102 to a particular memory controller and in turn a particular memory bank or particular memory banks ... directing of upstream traffic from memory controllers is known ...”) and
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Durbhakukla switching, memory controller, and memory bank infrastructure. The motivation being that the combined solution provides for increased efficiencies in transmitting and receiving content explicitly taught by Chan.
Chan in view of Altintas and in further view of Lee and in further view of Durbhakula disclose:
(The combined invention provides for the first and second processors to be coupled to the switches  for a plurality of channels provided for by Durbhakula; see e.g. [0095]); and
a controller configured to select, responsive to selective activation of a particular switch, which particular channel is enabled to (The combined invention provides for one of ordinary skill in the art to utilize a  modified communication controller to interface with an appropriate or particular switch to provide the transmission and reception of data as taught by Chan/Altintas) :
transmit, via the RAN selectably coupled to the particular channel, data stored in memory of the particular channel responsive to a request received, via the base station, from the first processor or the second processor (The combined invention provides for processing requests as taught by Altintas to be associated with transmit operations for a particular channel as explicitly taught by Durbhakula); and
receive, via the RAN selectably coupled to the particular channel, data from the second memory resource to be stored in the memory of the particular channel responsive to the request transmitted from the first processor or data from the first memory resource to be stored in the memory of the particular channel responsive to the request transmitted from the second processor (The combined invention provides for processing requests as taught by Altintas to be associated with receive operations for a particular channel as explicitly taught by Durbhakula).
Regarding claim 14, Chan in view of Altintas and in further view of Lee discloses the system of claim 9, but does not expressly disclose further comprising:

the request is to receive the data from at least one second memory resource, the data corresponding to a particular functionality having instructions for performance thereof stored in memory of a corresponding particular channel of the first memory resource; and
performance of the particular functionality is different following access of stored instructions, including data received from the at least one second memory resource via the coupled base station, relative to instructions previously stored in the memory of the particular channel.
However in analogous art Altintas discloses:
the first processor selectably wirelessly coupled to the RAN configured to transmit a request for data via the coupled base station (Altintas;
see e.g. [0048] “ ... requesting entities ..” see e.g. [0049] “ ... dynamic map of the road segment ... transmitting the dynamic map of the road segment ot a s second vehicle platform ... request of other entities ...”
see e.g. Fig. 3 illustrating Step 312 “Transmit task request notification 312” see e.g. [0066]
The Examiner notes Altintas teaches a  5g network and WiFi which is readily able to one of ordinary skill in the art to support conventional transmitting and receiving operations via a conventional base station;
see e.g. [0028] “The network 105 ... 802.11 ... 5G + network, WiFi .. the network 105); and wherein:
Altintas; Altintas teaches the request to transfer data between first and second memory resources in associated with a task description and metric (i.e. instructions);
see e.g. [0081] “ ... the local manager server 107, the task executor 208 may analyze the computation tasks to determine task metadata and the task description ...”
see e.g. [0082] “ ... the task executor 208 ... specify task priority metric ...” );and
performance of the particular functionality is different following access of stored instructions, including data received from the at least one second memory resource via the coupled base station (Altintas teaches dynamic adaption of processing of resources which equates to an improved mission profile relative to the previously stored mission profile and hence influencing any subsequent instructions;
see e.g. [00098] “ ... the task manager 206 may update the processing resource requirement of the computation task ...”
see e.g. [0083] “ ... the computation profile of the computational task may specify ... the amount of memory resource ...”
see e.g. [0100] “ ... advantageous , because the new TVVS 109 can be dynamically established as the execution of the computational task requires and me be adapted to the processing resource requirement of the computational task”;
 see e.g. Fig. 3 Step 320 “Execute computational task”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Altintas content distribution scheme comprising distributed resources, request processing, and instruction 
Chan in view of Altintas and in further view of Lee does not express segmenting memory into channels and/or banks and therefore does not expressly disclose:
the request is to receive the data from at least one second memory resource, the data corresponding to a particular functionality having instructions for performance thereof stored in memory of a corresponding particular channel of the first memory resource; and
performance of the particular functionality is different following access of stored instructions, including data received from the at least one second memory resource via the coupled base station, relative to instructions previously stored in the memory of the particular channel.
However in analogous art Durbhakula discloses:
stored in memory of a corresponding particular channel of the first memory resource (Durbhakula; Durbhakula teaches semiconductor and/or System on Chip (Soc) infrastructure comprising  network switches which provide access to  memory banks (i.e. memory channel);

see e.g. [0005] “ ... The memory requests are passed through a network of switches for receipt  by a plurality oif memory controllers coupled to the network switches and the plurality of memory banks ...”
see e.g. [0025] “NoC 100 may include memory controllers 103, memory banks 104, network of switches 102, data processing devices 105, and a network controller 101 ...” see e.g. [0026]

see e.g.  [0095] “ ... network of switches 102 ...  a path taken through network of switches 102 to a particular memory controller and in turn a particular memory bank or particular memory bank ... directing of upstream traffic from memory controllers is known ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Durbhakula’s memory bank scheme. The motivation being that the combined invention provides one of ordinary skill in the art the opportunity to segment metadata and/or instructions and content with respect to a particular channel or memory bank resulting in increased efficiencies of sharing data in a distributed computing environment.
Chan in view of Altintas and in further view of Lee and in further view of Durbhakula disclose:
the request is to receive the data from at least one second memory resource, the data corresponding to a particular functionality having instructions for performance thereof stored in memory of a corresponding particular channel of the first memory resource (The combined invention provides for request processing and instructions of performance to be facilitated by a particular channel as explicitly taught by Durbhakula); and
performance of the particular functionality is different following access of stored instructions, including data received from the at least one second memory resource via the coupled base station, relative to instructions previously stored in the memory of the particular channel (The combined invention provides for modified instructions and/or updated instructions as taught by Altintas to be associated with a particular channel as explicitly taught by Durbhakula).
1 is rejected under 35 USC 103  as being unpatentable  over Chan (US 10,499,276) in view of Harmon, “The Ground Surveillance Robot (GSR): An Autonomous Vehicle Designed to Transit Unkown Terrain”, June 1987
Regarding claim 1,    Chan discloses an apparatus, comprising:
 a first memory resource (Chan; Chan teaches a memory resource residing at a base station which supports applications and services over a wireless network to end devices;
see e.g. Column 11, Lines 20 – 21 “... multiple network resources (e.g., processor, memory, etc.) ...”
see e.g. Column 5, Lines 12 – 17 “ ... network 120 may include various network devices that provide various applications, services or other type of end device assets, such as servers (e.g. web application, cloud, etc.), mass storage devices, data center devices ...”
see e.g. Column 2, Lines 34 – 40 “... The network resource may be a physical resource (e.g. storage, transport, computation, etc.), a logical resource (e.g., a partition of a physical resource dedicated to a network device or shared between a set of network devices) ...” 
see e.g. Column 7, Lines 23 – 36 “ ... provide a network function according to  ... 3GPP ... each network device may include a communication interface that provides for the transmission and reception of data ...”
see e.g. Fig. 1 and Fig. 2A comprising a stationary radio access network see e.g. Column 3, Lines 49 – Column 4, Line 51)
(Chan; Chan teaches a first processor inherently coupled to the first processor to support conventional processing activities;
see e.g. Column 11, Lines 20 – 21 “... multiple network resources (e.g., processor, memory, etc.) ...”); and 
a wireless base station coupled to the first processor (Chan teaches a wireless base station is a network device which facilitates the applications/services detailed above and therefore is coupled to the first processor;
see e.g. Column 4, Lines 11 – 21 “... various types of network devices ... a base station ...” see e.g. Column 4, Line 52 – Column 5 , Line 3)
wherein the first memory resource, the first processor, and the base station are configured to enable formation of a memory pool between the first memory resource and a second memory resource at a vehicle responsive to a request to access the second memory resource from the first processor transmitted via the base station (Chan; Chan teaches a network slice (i.e. pool of resources) comprising memory that is formed by  first memory resource, the first processor, and the base station via a request and where a transportation vehicle contains the second memory resource;
see e.g. Column 2, Lines 51 – 66 “ ... the admission and congestion control service may improve resource utilization at an end device  ... the use of various resources (e.g. memory, processor, communication interface, radio resources, etc.) in relation to the end device ...”
see e.g. Column  15,  42 – 54 “ ... a request to perform access control barring for a congested network slice maybe received ... subsequent to the transmission of the request, the network device may receive the request”
see e.g. Column 15, Lines 25 – 31 “ ... reduce congestions ... determining whether a resource of the network device can be increased, increasing the resource of the network device” 
see e.g. Column 4, Line 52 – Column 5 , Line 3 “ ... higher user mobility (e.g. high speed train ... moving hot spots ...”
see e.g. Column 2, Lines 34 – 40 “... The network resource may be a physical resource (e.g. storage, transport, computation, etc.), a logical resource (e.g., a partition of a physical resource dedicated to a network device or shared between a set of network devices) ...” see e.g. Column 11, Lines 20 – 21 “... multiple network resources (e.g., processor, memory, etc.)
see e.g. Column 7, Lines 32 – 36, Column 8, Lines 15 -20, Column 9, Lines 8 – 16, Column 11, Lines 47 – 51)
Chan does not expressly disclose:
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality, wherein the automated functionality comprises steering the vehicle to reach an intended destination and the automated functionality is respectively performed by a plurality of vehicles that have access to the memory pool.

However in analogous art Altintas discloses:
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality, wherein the automated functionality is respectively performed by a plurality of vehicles that have access to the memory pool (Altintas; 
see e.g. Fig. 1B, Fig. 2B
see e.g. [0041] “ .. The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g., processing capacity, data storage space, memory space, communication bandwidth, etc) into a resource pool to collaboratively perform the functionalities of the temporal vehicular virtual server (TVVS) ..” see e.g. [0048], [00049])
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Altintas vehicular memory pool scheme. The motivation being the combined solution provides for increased computational ability between entities (e.g. vehicles).
Although Chan in view of Altintas provide for autonomous vehicles to collaborate together, Chan in view of Altintas does not address the well-known and conventional automated steering and path fnding schemes utilized by autonomous vehicles and therefore does not expressly disclose:

However in analogous art Harmon discloses:
wherein the automated functionality comprises steering the vehicle to reach an intended destination (Harmon;
see e.g. Page 267, Column 2, Section B. Vehicle “ The task of autonomous transit imposed direct design requirements on the vehicle. It must have sensor to perceive the environment, effectors to move from point to point ... plan vehicle motions based upon the sensor picture“
see e.g. Page 270, Column 2, Section B. Mobility and Vehicle Control “ ... steering mode ...”
see e.g. Page 272, Column 2, 2) Sensor Controller “ ... three tasks are possible :following a moving vehicle, tracking a wall, and finding a way through an obstacle field  toward a distant goal ...”
see e.g. Page 273, Column 2, E. Terrain Modeling 1)Vision and Rangefinder Sensors 2)Vision Transport Platform
see e.g. Abstract)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan with Harmon’s 
Chan in view of Altintas and in further view of Lee disclose:
wherein formation of the memory pool increases computation power of the second memory resource on the vehicle to perform an automated functionality, wherein the automated functionality comprises steering the vehicle to reach an intended destination and the automated functionality is respectively performed by a plurality of vehicles that have access to the memory pool (The combined solution provides for automated functionality comprising automated steering and waypoints with vehicles that have access to memory pools detailed above)

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/TODD L BARKER/Primary Examiner, Art Unit 2449